Citation Nr: 0106195	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO denied an increased rating for a left knee disorder.


FINDING OF FACT

The veteran's left knee disorder is currently manifested by 
full range of motion and slight joint line tenderness; there 
is no evidence instability and no limitation of function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Plate II, 
and Diagnostic Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Impairment of the knee with slight recurrent subluxation or 
lateral instability is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  When there is moderate 
recurrent subluxation or lateral instability, a 20 percent 
rating is assigned.  Id.  Severe recurrent subluxation or 
lateral instability is rated 30 percent disabling.  Id.

When there is limitation of flexion of a knee to 45 degrees, 
a 10 percent disability rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of flexion 
to 30 degrees is rated 20 percent disabling.  Id.  Limitation 
of flexion to 15 degrees is 30 percent disabling.  Id.  Where 
extension of the knee is limited to the 10 degree position, a 
10 percent rating is assigned.  Diagnostic Code 5261.  
Extension limited to 15 degrees is rated 20 percent 
disabling.  Id.  Extension of the knee limited to 20 degrees 
is rated 30 percent disabling.  Id.  When extension is 
limited to 30 degrees, a 40 percent rating is assigned, and 
when extension is limited to 45 degrees, a 50 percent rating 
is warranted.  Id.  (Normal motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.)

VA outpatient treatment records were received and do not show 
any treatment for the veteran's left knee disorder.

On VA orthopedic examination in May 1999, the veteran 
reported a history of injury to his left knee in service in 
1977 during basic training when he stepped in a hole and 
twisted his left knee.  He did not immediately seek medical 
treatment, but subsequently had his leg casted after he 
continued to experience pain after the incident.  He reported 
intermittent pain and swelling in the left knee and a feeling 
that it will give way, particularly when he is on uneven 
ground.  On examination, the left knee showed no instability 
to varus or valgus stresses; there was mild instability to 
anterior drawer stress and Lachman test.  Range of motion in 
the left knee was possible from 0 to 130 degrees of flexion.  
The medial joint line was tender to palpation; the 
patellofemoral joint was nontender.  There was no crepitus in 
the left knee.  The diagnostic impression was mild medial 
joint arthritis and instability in the left knee.

On subsequent VA examination in September 2000, the veteran 
reported a history of arthroscopic surgery to his left knee 
in 1984 for a condition described as arthritis and cartilage 
damage.  He complained of occasional pain, mainly with 
significant activity, but indicated that he was able to 
complete most of his activities of daily living and work two 
jobs without any limitations other than pain with activity.  
He stated that he worked out on his own 2-3 times per week.  
On examination of the left knee range of motion revealed full 
flexion and extension without any limitations.  The veteran 
did not exhibit any pain on range of motion and the VA 
examiner commented that the veteran did not have any 
functional loss due to his left knee disorder.  The only 
positive finding reported was some medial joint line 
tenderness to palpation consistent with some slight medial 
joint line disease.  There was no evidence of instability in 
the left knee.  X-rays of the left knee were negative for 
fracture, injury or significant arthritic changes.

In summary, the evidence in the claims folder reveals that 
the veteran's left knee disability does not warrant a rating 
in excess of 10 percent.  The current clinical findings do 
not reflect any limitation of motion or instability in the 
left knee.  The VA examiner has specifically indicated that 
the veteran does not have functional loss due to left knee 
arthritis, pursuant to the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, and the guidelines set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  When rating musculoskeletal disability, 
it should be remembered that "a part which becomes painful 
on use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  The only positive findings on examination 
relate to medial joint line tenderness on palpation 
consistent with some slight medial joint line disease.

For the reasons noted above, the Board concludes that the 
examiner's findings strongly suggest that the veteran's 
disability in the left knee equates to no more impairment 
than that contemplated by the 10 percent rating.  Diagnostic 
Codes 5003, 5257, 5260, 5261.  Consequently, a rating in 
excess of 10 percent for a left knee disorder is denied.  


ORDER

An increased rating for a left knee disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

